Fourth Court of Appeals
                               San Antonio, Texas
                                    October 23, 2015

                                  No. 04-15-00449-CV

       IN THE MATTER OF THE ESTATE OF HUGH BOB SPILLER, deceased,

                      From the County Court, Menard County, Texas
                               Trial Court No. 2013-02059
                        Honorable Joe Loving, Jr., Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on November 23, 2015. No more extension of time will be allowed.



                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court